 In the Matter of GORDON,DUKE AND JOHN H. BLOW,CO-PARTNERS, D/B/ASOUTHEASTERN OILandCHAUFFEURS,TEAMSTERS,AND HELPERSLOCAL UNION No. 613, A., F. OF L.Case No. 10-R-1429.-Decided June 5, 1945,Rogers, Towers & Bailey,byMr. C. O. Towers,of Jacksonville, Fla.,for the Company.Messrs. J. R. BraddockandG.H. Collins,of Jacksonville, Fla., for theUnion.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Chauffeurs, Teamsters, and Helpers LocalUnion No. 613, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of employeesof Gordon Duke and John H. Blow, co-partners, d/b/a Southeastern Oil,Jacksonville, Florida, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice beforeAlbert D. Maynard, Trial Examiner. Said hearing was held at Jacksonville,Florida, on April 27, 1945. The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues. TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTII.THE BUSINESS OF THE COMPANYGordon Duke and John H. Blow, co-partners, d/b/a Southeastern Oil,62 N. L.R.B,No 18130 5OUTIIIEi\ 'H t. N OILiiiare engaged in the purchase, sale, and distribution of petroleum products.The, Company's principal place of business is at Jacksonville, Florida, andthe Company operates terminals at Jacksonville, Melbourne, and Sanford,Florida. The Company sells and distributes approximately 65,000 barrelsof petroleum monthly, 80 percent of which is shipped by barges to theCompany's terminals at Savannah, Georgia. Charleston, South Carolina,andWilmington, North Carolina, where it is sold by the Company todistributors. In addition, the Company transports high-octane aircraft gaso-line and 702 Diesel fuel oil for the United States Navy. The Companybrings the 702 Diesel fuel oil to Jacksonville, Florida, by barge from a navalbase at Charleston, South Carolina, where it stores the fuel oil until it isnecessary, to transport same to naval bases. All fuel oil delivered by theCompany is delivered to naval bases within the State of Florida. The high-octane aircraft gasoline distributed by the Company is brought to Jackson-ville,Florida, by United States Government owned and operated tankersfrom points in the States of Louisiana and Texas. It appears that the Com-pany is the sole contractor with the United States Navy for the transporta-tion of high-octane aircraft gasoline from Jacksonville, Florida. All high-octane aircraft gasoline distributed by the Company is delivered to air baseslocated within the State of Florida. During 1944 the Company received inexcessof $500,000 for its services described above.We find that the Company's distribution activities described above affectcommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDChauffeurs, Teamsters, and Helpers Local Union No. 163, is a labororganization affiliated with the American Federation of Labor, admittingtomembership employees of the Company.III.,THE QUESTION CONCERNING REPRESENTATIONOn January 11, 1945, the Union requested the Company to recognize itas the exclusive collective bargaining representative of certain of the em-ployees of the Company. The Company refused this request. ,A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate!We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all truck drivers of the Company stationed inand working out of Jacksonville, Florida, constitute an appropriate unit.1The Fze)d Examiner reported that the Union presented I I authorization cards Thereareapproxi- 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company contends that the appropriate unit should consist of all truckdrivers working out of its Jacksonville, Melbourne, and Sanford, Florida,terminals.The record discloses that the Company operates an integrated and'inter-related system for the purposes of distributing high-octane aircraft gasolineand 702 Diesel fuel oil to the United States Navy at various points withinthe State of Florida. The relationship between the three above-named ter-minals is very close and regular contact for the purposes of distributiontakes place between the three terminals.The Union has organized only the truck drivers at the Jacksonville ter-minal of the Company and has not accepted for membership truck driversat the Melbourne and Sanford terminals, assertedly because another localof the Union has jurisdiction over them. The Company does not now have,nor has it had, contracts with any labor organizations.While it thus appears that the three afore-mentioned terminals are oper-ated by the Company substantially as an integrated unit, and that such aunit might therefore be appropriate, we have stated before that whether anintegrated enterprise or a division thereof constitutes an appropriate unitwill depend, in part, upon the extent of labor organization, collectivebargaining efforts, and similar circumstances. The Union,desiring a unitcoterminous with the scope of its organizational activities, is the only labororganization which is now seeking and is prepared to bargain with theCompany for any of its employees. Thereis noshowing that any other labororganization is seeking to represent the employees in the unit claimed to heappropriate. To hold that the truck drivers at the Jacksonville terminal arenot an appropriate unit would deny the benefits of the Act to these employ-ees until they and other employees of the Company in some larger unit havebeen organized. In order to render collective bargaining an immediate pos-sibility,we find that the unit requested by the Union, composed of truckdrivers of the Company working out of Jacksonville, Florida, is appropriateat this time for the purposes of collective bargaining.We find that all truck drivers stationed in and working out of the Jack-sonville, Florida, terminal of the Company, excluding supervisory employ-ees with authority to hire, promote, discharge, discipline, or otherwise effectchanges in the statues of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among the em-mately 11 employees in the appropriate unit2SeeMatter of Cities Service Gas Co,41 N. L R. B. 648, and cases cited therein. SOUTHEASTERN OIL133ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Gordon Duke and John H.Blow, co-partners, d/b/a Southeastern Oil, Jacksonville, Florida, an elec-tion by secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the directionand supervision of the Regional' Director for the Tenth Region, acting inthismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have since quit orbeen discharged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to be rep-resented by Chauffeurs, Teamsters, and Helpers Local Union No. 613,A. F. of L., for the purposes of collective bargaining.